DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response Dated September 20, 2022
In the Response dated September 20, 2022, claims 78-79, 89-90, and 100-101 were amended. Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are pending. An action on the merits of claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 is contained herein.
The rejection of claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,844,461 B2 is maintained for the reasons of record as set forth in the Office Action dated June 20, 2022.
The rejection of claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,258,638 B2 is maintained for the reasons of record as set forth in the Office Action dated June 20, 2022.
The rejection of claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,925,888 B2 is maintained for the reasons of record as set forth in the Office Action dated June 20, 2022.
The rejection of claims 79, 90, and 101 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been rendered moot in view of applicant’s amendment dated September 20, 2022.
The rejection of claims 78-79, 81, 83-84, 88-90, 92, 94-95, 99-101, 103, 105-106, and 110 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshino, Jun, et al. "Nicotinamide mononucleotide, a key NAD+ intermediate, treats the pathophysiology of diet-and age-induced diabetes in mice." Cell metabolism 14.4 (2011): 528-536 (Yoshino) in view of Guo, Jun, et al. "Impaired neural stem/progenitor cell proliferation in streptozotocin-induced and spontaneous diabetic mice." Neuroscience research 68.4 (2010): 329-336 (Guo) is maintained for the reasons of record as set forth in the Office Action dated June 20, 2022.
Applicant’s argument that Ghorbani is not prior art, see page 12, first full paragraph, filed September 20, 2022, with respect to the rejection(s) of claim(s) 82, 93, and 104 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshino, Jun, et al. "Nicotinamide mononucleotide, a key NAD+ intermediate, treats the pathophysiology of diet-and age-induced diabetes in mice." Cell metabolism 14.4 (2011): 528-536 (Yoshino) as applied to claims 78-79, 81, 83-84, 88-90, 92, 94-95, 99-101, 103, 105-106, and 110 above, and further in view of Ghorbani, Fatemeh. "The inhibitory Effects of nucleosides." Nicotinamide Adenine Dinucleotide, Adenosine 5 (1821): 182-198 (Ghorbani) and Bloom, Arnold. "Oral therapy in diabetes." Journal of the Royal College of Physicians of London 7.1 (1972): 61 (Bloom) in combination have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Milbrandt et al. WO 2006/001982 A2 (Milbrandt).

Rejections Set Forth in the Office Action Dated June 20, 2022
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,844,461 B2.
No arguments were set forth by applicant. Thus, the rejection is maintained.
Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,258,638 B2.
No arguments were set forth by applicant. Thus, the rejection is maintained.
Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,925,888 B2.
No arguments were set forth by applicant. Thus, the rejection is maintained.
Claim(s) 78-79, 81, 83-84, 88-90, 92, 94-95, 99-101, 103, 105-106, and 110 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshino, Jun, et al. "Nicotinamide mononucleotide, a key NAD+ intermediate, treats the pathophysiology of diet-and age-induced diabetes in mice." Cell metabolism 14.4 (2011): 528-536 (Yoshino) in view of Guo, Jun, et al. "Impaired neural stem/progenitor cell proliferation in streptozotocin-induced and spontaneous diabetic mice." Neuroscience research 68.4 (2010): 329-336 (Guo).
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. Applicant submits that Yoshino, as evidenced by Guo, fails to anticipate the limitation of (1) a method of treating age-associated defects in neural stem/progenitor cell (NSPC) functionality in a subject, (2) a method of reducing age-associated decrease in a neural stem/progenitor cell (NSPC) population in a subject, or (3) a method of promoting neural stem/progenitor cell (NSPC) proliferation in a subject. Applicant asserts this is because one of ordinary skill in the art would not have expected that the method of treatment of Yoshino would have necessarily resulted in the reduction of age-associated NSPC population decrease as required by claims 78, 89, and 100 because Yoshino and Guo are directed to two different mechanisms related to diabetes. Yoshino, as evidenced by Guo, would not suggest that treating the metabolic symptoms of diabetes would repair NSPC functionality
The examiner respectfully disagrees.
Products of identical chemical composition cannot have mutually exclusive properties.  Nicotinamide mononucleotide (NMN) and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  In construing process claims and references, it is the identity of manipulative operations which leads to finding of anticipation.  In the instant case, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  
As evidenced by Guo, age-induced T2D in an age-associated defect in NSPC functionality. Thus, Yoshino teaches a method for treating age-induced T2D (e.g., an age-associated defect in NSPC functionality) comprising parenterally (e.g., intraperitoneally) administering NMN at the dose of 500 mg/kg body weight/day to a subject in need of treatment (e.g., age-induced T2D mice). Regarding claims 89-90, 92, 94-95, and 99, reduction of age-associated decrease in a NSPC population in a subject in need of treatment would be an inherent result of the active methodological steps of Yoshino. Likewise, regarding claims 100-101, 103, 105-106, and 110, promotion of NSPC proliferation in a subject in need of treatment would be an inherent result of the active methodological steps employed by Yoshino. Yoshino teaches all of the instantly claimed elements.
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a subject exhibiting the defects” does not find support in the specification as originally filed. The specification does not disclose the treatment of “a subject exhibiting the defects”. Applicant has failed to point out where in the specification supports to new limitation. Thus, the limitation is deemed new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 82, 93, and 104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshino, Jun, et al. "Nicotinamide mononucleotide, a key NAD+ intermediate, treats the pathophysiology of diet-and age-induced diabetes in mice." Cell metabolism 14.4 (2011): 528-536 (Yoshino); Milbrandt et al. WO 2006/001982 A2 (Milbrandt); and Bloom, Arnold. "Oral therapy in diabetes." Journal of the Royal College of Physicians of London 7.1 (1972): 61 (Bloom) in combination.
Yoshino differs from the instantly claimed invention in that Yoshino of does not teach the oral administration of NMN; however, this deficiency would have been obvious in view of the teachings of Milbrandt and Bloom in combination.
Milbrandt teaches a composition for treating neuropathies comprising an agent that acts to increase sirtuin activity[0005 – 0011]. Milbrandt teaches that the agent can be nicotinamide mononucleotide [0010, 0012]. Milbrandt teaches administration can be by any suitable route of administration including oral [0049, 0051-0052]. Milbrandt teaches that suitable formulations include tablets and capsules. Thus, Milbrandt teaches or reasonably suggests oral administration of NMN.
Bloom teaches that oral therapy for diabetes came into general use in 1956 and tolbutamide was one of the first drugs used (page 61). Since then, this type of treatment has been extended by the use of other compounds in the sulphonylurea group and by the introduction of the biguanides (see Table 1). Bloom teaches that the incidence of adverse effects in patients taking oral hypoglycaemic agents is remarkably low (page 63). Bloom further teaches oral hypoglycaemic tablets or capsules for treating diabetic patients (page 67).
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Yoshino, Milbrandt, and Bloom are each drawn to NMN and/or treating diabetes. They are from the same field of endeavor, and/or are reasonably pertinent to a method of treating age-associated defects in neural stem/progenitor cell (NSPC) functionality in a subject, reducing age-associated decrease in a neural stem/progenitor cell (NSPC) population in a subject, or promoting neural stem/progenitor cell (NSPC) proliferation in a subject comprising: administering to a subject in need of treatment a pharmaceutically effective amount of nicotinamide mononucleotide (NMN).
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute intraperitoneal administration of NMN in the method of Yoshino with oral administration of NMN with a reasonable expectation of success in view of the teachings of Milbrandt and Bloom in combination. The simple substitution of one known element for another to obtain predictable results is prima facie obvious. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
In the instant case, all of the instant limitations are disclosed by Yoshino with the exception of orally administering NMN; however, it would have been obvious to substitute/employ oral administration of NMN. As set forth supra, Milbrandt teaches or reasonably suggests the oral administration of NMN. While Bloom teaches that oral therapy for diabetes came into general use in 1956; the incidence of adverse effects in patients taking oral hypoglycaemic agents is remarkably low; and oral hypoglycaemic tablets or capsules for treating diabetic patients.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in treating age-associated defects in neural stem/progenitor cell (NSPC) functionality in a subject, reducing age-associated decrease in a neural stem/progenitor cell (NSPC) population in a subject, or promoting neural stem/progenitor cell (NSPC) proliferation in a subject comprising: orally administering to a subject in need of treatment a pharmaceutically effective amount of nicotinamide mononucleotide (NMN) in the form of tablets or capsules. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Yoshino, Milbrandt,  and Bloom. A person of ordinary skill in the art would have had a reason to combine the teachings of Yoshino, Milbrandt, and Bloom. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Yoshino, Milbrandt, and Bloom. Thus, claims 82, 93, and 104 would have been obvious based on the preponderance of the evidence.
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art does not teach oral administration of NMN.
The examiner respectfully disagrees.
As set forth supra, Milbrandt teaches the oral administration of NMN. Thus, the argument is not persuasive.



Conclusion
Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are pending. Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/